        1                                                                                         KM

        2   WO
        3
        4
        5
        6                      IN THE UNITED STATES DISTRICT COURT
        7                             FOR THE DISTRICT OF ARIZONA
        8
        9   Leobardo L. Ramirez,                           No. CV 19-05799-PHX-DGC (JZB)
       10                          Plaintiff,
       11   v.                                             ORDER
       12
            Corizon Health, et al.,
       13
                                   Defendants.
       14
       15          On November 5, 2019, Plaintiff Leobardo L. Ramirez, who is confined in the
       16   Arizona State Prison Complex-Lewis, filed a pro se civil rights Complaint in the Maricopa
       17   County Superior Court. On December 12, 2019, Defendants Ende and Corizon removed
       18   the action to this Court and paid the filing fee. On January 23, 2020, Plaintiff filed an
       19   Objection to removal. In a January 28, 2020 Order, the Court dismissed the Complaint
       20   with leave to amend.
       21          On February 6, 2020, Plaintiff filed a Motion for Ruling and Clarification. On
       22   February 20, 2020, Plaintiff filed a Motion for Extension of Time to Amend. In a
       23   March 23, 2020 Order, the Court denied the Objection to Removal, partially granted the
       24   Motion for Ruling and Clarification, and granted Plaintiff’s Motion for Extension of Time.
       25   The Court gave Plaintiff 30 days to file an amended complaint on the court-approved form.
       26          On March 26, 2020, Plaintiff filed his First Amended Complaint (Doc. 9). The
       27   Court will dismiss the First Amended Complaint with leave to amend.
       28   ....


JDDL
        1   I.     Statutory Screening of Prisoner Complaints
        2          The Court is required to screen complaints brought by prisoners seeking relief
        3   against a governmental entity or an officer or an employee of a governmental entity. 28
        4   U.S.C. § 1915A(a). The Court must dismiss a complaint or portion thereof if a plaintiff
        5   has raised claims that are legally frivolous or malicious, that fail to state a claim upon which
        6   relief may be granted, or that seek monetary relief from a defendant who is immune from
        7   such relief. 28 U.S.C. § 1915A(b)(1)–(2).
        8          A pleading must contain a “short and plain statement of the claim showing that the
        9   pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2) (emphasis added). While Rule 8 does
       10   not demand detailed factual allegations, “it demands more than an unadorned, the-
       11   defendant-unlawfully-harmed-me accusation.”           Ashcroft v. Iqbal, 556 U.S. 662, 678
       12   (2009). “Threadbare recitals of the elements of a cause of action, supported by mere
       13   conclusory statements, do not suffice.” Id.
       14          “[A] complaint must contain sufficient factual matter, accepted as true, to ‘state a
       15   claim to relief that is plausible on its face.’” Id. (quoting Bell Atlantic Corp. v. Twombly,
       16   550 U.S. 544, 570 (2007)). A claim is plausible “when the plaintiff pleads factual content
       17   that allows the court to draw the reasonable inference that the defendant is liable for the
       18   misconduct alleged.” Id. “Determining whether a complaint states a plausible claim for
       19   relief [is] . . . a context-specific task that requires the reviewing court to draw on its judicial
       20   experience and common sense.” Id. at 679. Thus, although a plaintiff’s specific factual
       21   allegations may be consistent with a constitutional claim, a court must assess whether there
       22   are other “more likely explanations” for a defendant’s conduct. Id. at 681.
       23          But as the United States Court of Appeals for the Ninth Circuit has instructed, courts
       24   must “continue to construe pro se filings liberally.” Hebbe v. Pliler, 627 F.3d 338, 342
       25   (9th Cir. 2010). A “complaint [filed by a pro se prisoner] ‘must be held to less stringent
       26   standards than formal pleadings drafted by lawyers.’” Id. (quoting Erickson v. Pardus, 551
       27   U.S. 89, 94 (2007) (per curiam)).
       28   ....


JDDL
                                                           -2-
        1          If the Court determines that a pleading could be cured by the allegation of other
        2   facts, a pro se litigant is entitled to an opportunity to amend a complaint before dismissal
        3   of the action. See Lopez v. Smith, 203 F.3d 1122, 1127-29 (9th Cir. 2000) (en banc).
        4   Plaintiff’s First Amended Complaint will be dismissed for failure to state a claim, but
        5   because it may possibly be amended to state a claim, the Court will dismiss it with leave
        6   to amend.
        7   II.    First Amended Complaint
        8          Plaintiff names the following Defendants in his four-count First Amended
        9   Complaint: Corizon Health (Corizon); Centurion Health (Centurion); Nurse Practitioner
       10   Lawrence Ende; former Arizona Department of Corrections (ADC) Director Charles Ryan;
       11   and John Does 1-3. Plaintiff seeks injunctive relief and money damages.
       12          In Count One, Plaintiff alleges his Eighth Amendment rights were violated by
       13   inadequate medical care. Plaintiff alleges Defendant Corizon refused to treat his serious
       14   medical problems and, “when they finally attempted to treat some of them, the prescribed
       15   medications did not work and they refused to change them.” Plaintiff claims “they also
       16   refused to send [Plaintiff] to an eye specialist or an ear, nose, and throat specialist for proper
       17   diagnosing and treating some of [his] medical problems.” Plaintiff asserts he also has
       18   severe pain in his right hip and leg, “which has also been ignored by this Defendant.” In
       19   his “Conclusion” at the end of the First Amended Complaint, Plaintiff states he suffered
       20   from cataracts and Defendant Corizon refused to send Plaintiff to an eye specialist.
       21   Plaintiff received cataract surgery in March 2020. Plaintiff states he also has “breathing
       22   and ear problems,” which Corizon “refused to do anything about.”
       23          In Count Two, Plaintiff claims Defendant Centurion violated his Eighth
       24   Amendment right to medical care. Plaintiff alleges Defendant Centurion began providing
       25   medical care for inmates on July 1, 2019, and “since they kept some staff from the previous
       26   company, a lot of the same problems still exist.” Plaintiff states he “is not scheduled to see
       27   any other specialists at this time, even though he is in serious pain, he also is not receiving
       28   medication that helps relieve the pain.” Plaintiff further claims Defendant Centurion is


JDDL
                                                          -3-
        1   “charging the $4.00 co-pay even when charges for some medical care is exempt.” In his
        2   “Conclusion,” Plaintiff contends Defendant Centurion did not change Plaintiff’s
        3   medications and “did nothing,” even though Plaintiff “still suffers severe pain.”
        4          In Count Three, Plaintiff alleges Defendant Ende has violated his Eighth
        5   Amendment right to adequate medical care. Plaintiff asserts Defendant Ende “did not order
        6   tests that are necessary to find the causes of Plaintiff’s several medical issues that cause
        7   severe pain” and “did not order proper effective medications to control pain.” In his
        8   “Conclusion,” Plaintiff claims he suffers “severe pain in his ears, right leg, and hip, and
        9   other locations.” Plaintiff states his pain “keeps [him] from doing certain activities.”
       10   Plaintiff states Defendant Ende worked for Defendants Corizon and Centurion.
       11          In Count Four, Plaintiff alleges Defendant Ryan violated his Eighth Amendment
       12   right to adequate medical care when he failed to ensure the safety and wellbeing of inmates.
       13   Plaintiff asserts Defendant Ryan signed the contract with Defendant Corizon, but failed to
       14   ensure Corizon “provided proper medical care to inmates.” Plaintiff states he filed
       15   “numerous grievances which included grievance appeals which went to Ryan until he
       16   cancelled them.” Plaintiff also contends Defendant Ryan “has been in contempt of Court
       17   in another medical case for not making sure Corizon met the proper treatment of inmates
       18   per the agreement and contract.” Plaintiff further alleges Defendant Ryan “did not pay
       19   close attention to complaints on the actions of some correctional officers” and “as a result
       20   of [Ryan’s] poor management skills and not caring how inmates are treated, Plaintiff had
       21   to and has to suffer needlessly.”
       22          In his “Conclusion,” Plaintiff claims he was “physically attacked by staff for no
       23   reason, two attacks put Plaintiff in the hospital with life threatening injuries.” Plaintiff
       24   states “the three correctional officers were not disciplined.”
       25   III.   Failure to State a Claim
       26          Although pro se pleadings are liberally construed, Haines v. Kerner, 404 U.S. 519,
       27   520-21 (1972), conclusory and vague allegations will not support a cause of action. Ivey
       28   v. Bd. of Regents of the Univ. of Alaska, 673 F.2d 266, 268 (9th Cir. 1982). Further, a


JDDL
                                                        -4-
        1   liberal interpretation of a civil rights complaint may not supply essential elements of the
        2   claim that were not initially pled. Id.
        3          A.     Defendants Corizon and Centurion
        4          To state a claim under § 1983 against a private entity performing a traditional public
        5   function, such as providing medical or dental care to prisoners, a plaintiff must allege facts
        6   to support that his constitutional rights were violated as a result of a policy, decision, or
        7   custom promulgated or endorsed by the private entity. See Tsao v. Desert Palace, Inc.,
        8   698 F.3d 1128, 1138-39 (9th Cir. 2012); Buckner v. Toro, 116 F.3d 450, 452 (11th Cir.
        9   1997). A plaintiff must allege the specific policy or custom and how it violated his
       10   constitutional rights. A private entity is not liable simply because it employed individuals
       11   who allegedly violated a plaintiff’s constitutional rights. See Tsao, 698 F.3d at 1139.
       12          Plaintiff does not allege that he suffered injuries resulting from policies or customs
       13   of Defendants Corizon or Centurion. Plaintiff therefore fails to state a claim against these
       14   Defendants.
       15          B.     Defendants Ende and Ryan
       16          Not every claim by a prisoner relating to inadequate medical treatment states a
       17   violation of the Eighth Amendment. To state a § 1983 medical claim, a plaintiff must show
       18   (1) a “serious medical need” by demonstrating that failure to treat the condition could result
       19   in further significant injury or the unnecessary and wanton infliction of pain and (2) the
       20   defendant’s response was deliberately indifferent. Jett v. Penner, 439 F.3d 1091, 1096 (9th
       21   Cir. 2006).
       22          “Deliberate indifference is a high legal standard.” Toguchi v. Chung, 391 F.3d
       23   1051, 1060 (9th Cir. 2004). To act with deliberate indifference, a prison official must both
       24   know of and disregard an excessive risk to inmate health; “the official must both be aware
       25   of facts from which the inference could be drawn that a substantial risk of serious harm
       26   exists, and he must also draw the inference.” Farmer v. Brennan, 511 U.S. 825, 837 (1994).
       27   Deliberate indifference in the medical context may be shown by a purposeful act or failure
       28   to respond to a prisoner’s pain or possible medical need and harm caused by the


JDDL
                                                        -5-
        1   indifference. Jett, 439 F.3d at 1096. Deliberate indifference may also be shown when a
        2   prison official intentionally denies, delays, or interferes with medical treatment or by the
        3   way prison doctors respond to the prisoner’s medical needs. Estelle v. Gamble, 429 U.S.
        4   97, 104-05 (1976); Jett, 439 F.3d at 1096.
        5          Deliberate indifference is a higher standard than negligence or lack of ordinary due
        6   care for the prisoner’s safety. Farmer, 511 U.S. at 835. “Neither negligence nor gross
        7   negligence will constitute deliberate indifference.” Clement v. California Dep’t of Corr.,
        8   220 F. Supp. 2d 1098, 1105 (N.D. Cal. 2002); see also Broughton v. Cutter Labs., 622 F.2d
        9   458, 460 (9th Cir. 1980) (mere claims of “indifference,” “negligence,” or “medical
       10   malpractice” do not support a claim under § 1983). “A difference of opinion does not
       11   amount to deliberate indifference to [a plaintiff’s] serious medical needs.” Sanchez v. Vild,
       12   891 F.2d 240, 242 (9th Cir. 1989). A mere delay in medical care, without more, is
       13   insufficient to state a claim against prison officials for deliberate indifference. See Shapley
       14   v. Nevada Bd. of State Prison Comm’rs, 766 F.2d 404, 407 (9th Cir. 1985).                 The
       15   indifference must be substantial. The action must rise to a level of “unnecessary and
       16   wanton infliction of pain.” Estelle, 429 U.S. at 105.
       17                 1.     Defendant Ende
       18          Plaintiff’s allegations against Defendant Ende are insufficient to state an Eighth
       19   Amendment medical claim. Plaintiff does not clearly describe the conditions for which he
       20   sought treatment, when and how he made Defendant Ende aware of his need for treatment,
       21   and how (or when) Defendant Ende responded. Further, Plaintiff does not describe what
       22   types of diagnostic tests he should have received, what type of medication he was provided
       23   and when, and when he informed Defendant Ende that his medications were not working.
       24   Plaintiff’s allegations are too vague to state a claim against Defendant Ende.
       25                 2.     Defendant Ryan
       26          Plaintiff sues Defendant Ryan in both his individual and official capacities. A suit
       27   against a defendant in his or her individual capacity seeks to impose personal liability upon
       28   the official. Kentucky v. Graham, 473 U.S. 159, 165-66 (1985). For a person to be liable


JDDL
                                                         -6-
        1   in his or her individual capacity, “[a] plaintiff must allege facts, not simply conclusions,
        2   that show that the individual was personally involved in the deprivation of his civil rights.”
        3   Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir. 1998). By comparison, a suit against
        4   a defendant in his or her official capacity represents only another way of pleading an action
        5   against the entity that employs the defendant. Kentucky, 473 U.S. at 165. That is, the real
        6   party in interest is not the named defendant, but the entity that employs the defendant. Id.
        7   To bring a claim against an individual in his official capacity, a plaintiff must show that
        8   the constitutional deprivation resulted from the entity’s policy, custom, or practice. Id.;
        9   Monell v. Dep’t of Soc. Servs. of New York, 436 U.S. 658, 694 (1978).
       10          Because Defendant Ryan is no longer the Director of the ADC, any official capacity
       11   claims for injunctive relief would be construed as brought against the current Director of
       12   ADC. However, Plaintiff does not allege he suffered injuries as a result of policies or
       13   customs of the Arizona Department of Corrections and therefor fails to state an official
       14   capacity claim against the current ADC Director.
       15          Plaintiff’s individual capacity claims against Defendant Ryan are insufficient to
       16   state an Eighth Amendment medical claim.           Plaintiff does not clearly describe the
       17   conditions from which he suffers, nor does he state when or how he made Defendant Ryan
       18   aware of his serious medical needs, or what response, if any, Defendant Ryan provided.
       19   Plaintiff therefore fails to state a claim against Defendant Ryan.
       20          C.     Doe Defendants
       21          Plaintiff alleges the three Doe Defendants physically attacked him. When an inmate
       22   claims that prison officials violated his Eighth Amendment rights by using excessive
       23   physical force, the relevant inquiry is “whether force was applied in a good-faith effort to
       24   maintain or restore discipline, or maliciously and sadistically to cause harm.” Hudson v.
       25   McMillian, 503 U.S. 1, 7 (1992). However, the Supreme Court has made it clear that not
       26   every use of physical force violates the Eighth Amendment:
       27
                          That is not to say that every malevolent touch by a prison guard gives
       28                 rise to a federal cause of action. See Johnson v. Glick, 481 F.2d [1028,
                          1033 (2nd Cir. 1973)] (“Not every push or shove, even if it may later

JDDL
                                                        -7-
        1                  seem unnecessary in the peace of a judge’s chambers, violates a
                           prisoner’s constitutional rights”).
        2
            Id. at 9.
        3
                    Plaintiff has not provided any details about the circumstances of the alleged physical
        4
            attacks such as when they occurred or what events led up to each incident. Plaintiff’s
        5
            allegations are too vague to state an excessive force claim.
        6
            IV.     Leave to Amend
        7
                    For the foregoing reasons, Plaintiff’s First Amended Complaint will be dismissed
        8
            for failure to state a claim upon which relief may be granted. Within 30 days, Plaintiff may
        9
            submit a second amended complaint to cure the deficiencies outlined above. The Clerk of
       10
            Court will mail Plaintiff a court-approved form to use for filing a second amended
       11
            complaint. If Plaintiff fails to use the court-approved form, the Court may strike the second
       12
            amended complaint and dismiss this action without further notice to Plaintiff.
       13
                    Plaintiff must clearly designate on the face of the document that it is the “Second
       14
            Amended Complaint.” The second amended complaint must be retyped or rewritten in its
       15
            entirety on the court-approved form and may not incorporate any part of the original
       16
            Complaint or First Amended Complaint by reference. Plaintiff may include only one claim
       17
            per count.
       18
                    In each count, Plaintiff must write short, plain statements telling the Court: (1) the
       19
            constitutional right Plaintiff believes was violated; (2) the name of the Defendant who
       20
            violated the right; (3) exactly what that Defendant did or failed to do; (4) how the action or
       21
            inaction of that Defendant is connected to the violation of Plaintiff’s constitutional right;
       22
            and (5) what specific injury Plaintiff suffered because of that Defendant’s conduct. See
       23
            Rizzo v. Goode, 423 U.S. 362, 371-72, 377 (1976).
       24
                    Plaintiff must repeat this process for each person he names as a Defendant. If
       25
            Plaintiff fails to affirmatively link the conduct of each named Defendant with the specific
       26
            injury suffered by Plaintiff, the allegations against that Defendant will be dismissed for
       27
            failure to state a claim.     Conclusory allegations that a Defendant or group of
       28


JDDL
                                                         -8-
        1   Defendants has violated a constitutional right are not acceptable and will be
        2   dismissed.
        3             A second amended complaint supersedes the original Complaint and First Amended
        4   Complaint. Ferdik v. Bonzelet, 963 F.2d 1258, 1262 (9th Cir. 1992); Hal Roach Studios v.
        5   Richard Feiner & Co., 896 F.2d 1542, 1546 (9th Cir. 1990). After amendment, the Court
        6   will treat the original Complaint and First Amended Complaint as nonexistent. Ferdik,
        7   963 F.2d at 1262. Any cause of action that was raised in the original Complaint or First
        8   Amended Complaint and that was voluntarily dismissed or was dismissed without
        9   prejudice is waived if it is not alleged in a second amended complaint. Lacey v. Maricopa
       10   County, 693 F.3d 896, 928 (9th Cir. 2012) (en banc).
       11   V.        Warnings
       12             A.     Address Changes
       13             Plaintiff must file and serve a notice of a change of address in accordance with Rule
       14   83.3(d) of the Local Rules of Civil Procedure. Plaintiff must not include a motion for other
       15   relief with a notice of change of address. Failure to comply may result in dismissal of this
       16   action.
       17             B.     Possible Dismissal
       18             If Plaintiff fails to timely comply with every provision of this Order, including these
       19   warnings, the Court may dismiss this action without further notice. See Ferdik, 963 F.2d
       20   at 1260-61 (a district court may dismiss an action for failure to comply with any order of
       21   the Court).
       22   IT IS ORDERED:
       23             (1)    The First Amended Complaint (Doc. 9) is dismissed for failure to state a
       24   claim. Plaintiff has 30 days from the date this Order is filed to file a second amended
       25   complaint in compliance with this Order.
       26             (2)    If Plaintiff fails to file a second amended complaint within 30 days, the Clerk
       27   of Court must, without further notice, enter a judgment of dismissal of this action with
       28   prejudice and deny any pending unrelated motions as moot.


JDDL
                                                           -9-
        1          (3)    The Clerk of Court must mail Plaintiff a court-approved form for filing a
        2   civil rights complaint by a prisoner.
        3          Dated this 14th day of April, 2020.
        4
        5
        6
        7
        8
        9
       10
       11
       12
       13
       14
       15
       16
       17
       18
       19
       20
       21
       22
       23
       24
       25
       26
       27
       28


JDDL
                                                         - 10 -
                   Instructions for a Prisoner Filing a Civil Rights Complaint
                  in the United States District Court for the District of Arizona

1. Who May Use This Form. The civil rights complaint form is designed to help incarcerated
persons prepare a complaint seeking relief for a violation of their federal civil rights. These
complaints typically concern, but are not limited to, conditions of confinement. This form
should not be used to challenge your conviction or sentence. If you want to challenge a state
conviction or sentence, you should file a petition under 28 U.S.C. ' 2254 for a writ of habeas
corpus by a person in state custody. If you want to challenge a federal conviction or sentence, you
should file a motion under 28 U.S.C. § 2255 to vacate sentence in the federal court that entered the
judgment.

2. The Form. Local Rule of Civil Procedure (LRCiv) 3.4(a) provides that complaints by
incarcerated persons must be filed on the court-approved form. The form must be typed or
neatly handwritten. The form must be completely filled in to the extent applicable. All questions
must be answered clearly and concisely in the appropriate space on the form. If needed, you may
attach additional pages, but no more than fifteen additional pages, of standard letter-sized
paper. You must identify which part of the complaint is being continued and number all pages. If
you do not fill out the form properly, you will be asked to submit additional or corrected
information, which may delay the processing of your action. You do not need to cite law.

3. Your Signature. You must tell the truth and sign the form. If you make a false statement of a
material fact, you may be prosecuted for perjury.

4. The Filing and Administrative Fees. The total fees for this action are $400.00 ($350.00 filing
fee plus $50.00 administrative fee). If you are unable to immediately pay the fees, you may
request leave to proceed in forma pauperis. Please review the “Information for Prisoners Seeking
Leave to Proceed with a (Non-Habeas) Civil Action in Federal Court In Forma Pauperis Pursuant
to 28 U.S.C. ' 1915” for additional instructions.

5. Original and Judge=s Copy. You must send an original plus one copy of your complaint and
of any other documents submitted to the Court. You must send one additional copy to the Court if
you wish to have a file-stamped copy of the document returned to you. All copies must be
identical to the original. Copies may be legibly handwritten. This section does not apply to
inmates housed at an Arizona Department of Corrections facility that participates in
electronic filing.

6. Where to File. You should file your complaint in the division where you were confined
when your rights were allegedly violated. See LRCiv 5.1(a) and 77.1(a). If you were confined
in Maricopa, Pinal, Yuma, La Paz, or Gila County, file in the Phoenix Division. If you were
confined in Apache, Navajo, Coconino, Mohave, or Yavapai County, file in the Prescott Division.
If you were confined in Pima, Cochise, Santa Cruz, Graham, or Greenlee County, file in the
Tucson Division. Mail the original and one copy of the complaint with the $400 filing and
administrative fees or the application to proceed in forma pauperis to:


Revised 3/11/16                                  1
       Phoenix & Prescott Divisions:             OR           Tucson Division:
       U.S. District Court Clerk                              U.S. District Court Clerk
       U.S. Courthouse, Suite 130                             U.S. Courthouse, Suite 1500
       401 West Washington Street, SPC 10                     405 West Congress Street
       Phoenix, Arizona 85003-2119                            Tucson, Arizona 85701-5010

7. Change of Address. You must immediately notify the Court and the defendants in writing of
any change in your mailing address. Failure to notify the Court of any change in your mailing
address may result in the dismissal of your case.

8. Certificate of Service. You must furnish the defendants with a copy of any document you
submit to the Court (except the initial complaint and application to proceed in forma pauperis).
Each original document (except the initial complaint and application to proceed in forma pauperis)
must include a certificate of service on the last page of the document stating the date a copy of the
document was mailed to the defendants and the address to which it was mailed. See Fed. R. Civ.
P. 5(a), (d). Any document received by the Court that does not include a certificate of service
may be stricken. This section does not apply to inmates housed at an Arizona Department of
Corrections facility that participates in electronic filing.
    A certificate of service should be in the following form:

       I hereby certify that a copy of the foregoing document was mailed
       this                                     (month, day, year) to:
       Name:
       Address:
                      Attorney for Defendant(s)

       (Signature)

9. Amended Complaint. If you need to change any of the information in the initial complaint,
you must file an amended complaint. The amended complaint must be written on the
court-approved civil rights complaint form. You may file one amended complaint without leave
(permission) of Court within 21 days after serving it or within 21 days after any defendant has filed
an answer, whichever is earlier. See Fed. R. Civ. P. 15(a). Thereafter, you must file a motion for
leave to amend and lodge (submit) a proposed amended complaint. LRCiv 15.1. In addition, an
amended complaint may not incorporate by reference any part of your prior complaint. LRCiv
15.1(a)(2). Any allegations or defendants not included in the amended complaint are
considered dismissed. All amended complaints are subject to screening under the Prison
Litigation Reform Act; screening your amendment will take additional processing time.

10. Exhibits. You should not submit exhibits with the complaint or amended complaint.
Instead, the relevant information should be paraphrased. You should keep the exhibits to use to
support or oppose a motion to dismiss, a motion for summary judgment, or at trial.

11. Letters and Motions. It is generally inappropriate to write a letter to any judge or the staff of
any judge. The only appropriate way to communicate with the Court is by filing a written
pleading or motion.

                                                 2
12. Completing the Civil Rights Complaint Form.

HEADING:
    1. Your Name. Print your name, prison or inmate number, and institutional mailing
    address on the lines provided.

       2. Defendants. If there are four or fewer defendants, print the name of each. If you
       name more than four defendants, print the name of the first defendant on the first line,
       write the words “and others” on the second line, and attach an additional page listing the
       names of all of the defendants. Insert the additional page after page 1 and number it
       “1-A” at the bottom.

       3. Jury Demand. If you want a jury trial, you must write “JURY TRIAL DEMANDED”
       in the space below “CIVIL RIGHTS COMPLAINT BY A PRISONER.” Failure to do so
       may result in the loss of the right to a jury trial. A jury trial is not available if you are
       seeking only injunctive relief.

Part A. JURISDICTION:
       1. Nature of Suit. Mark whether you are filing the complaint pursuant to 42 U.S.C. ' 1983
       for state, county, or city defendants; “Bivens v. Six Unknown Federal Narcotics Agents”
       for federal defendants; or “other.” If you mark “other,” identify the source of that
       authority.

       2. Location. Identify the institution and city where the alleged violation of your rights
       occurred.

       3. Defendants. Print all of the requested information about each of the defendants in the
       spaces provided. If you are naming more than four defendants, you must provide the
       necessary information about each additional defendant on separate pages labeled “2-A,”
       “2-B,” etc., at the bottom. Insert the additional page(s) immediately behind page 2.

Part B. PREVIOUS LAWSUITS:
        You must identify any other lawsuit you have filed in either state or federal court while you
were a prisoner. Print all of the requested information about each lawsuit in the spaces provided.
If you have filed more than three lawsuits, you must provide the necessary information about each
additional lawsuit on a separate page. Label the page(s) as “2-A,” “2-B,” etc., at the bottom of the
page and insert the additional page(s) immediately behind page 2.

Part C. CAUSE OF ACTION:
        You must identify what rights each defendant violated. The form provides space to allege
three separate counts (one violation per count). If you are alleging more than three counts, you
must provide the necessary information about each additional count on a separate page. Number
the additional pages “5-A,” “5-B,” etc., and insert them immediately behind page 5. Remember
that you are limited to a total of fifteen additional pages.

                                                 3
       1. Counts. You must identify which civil right was violated. You may allege the
       violation of only one civil right per count.

       2. Issue Involved. Check the box that most closely identifies the issue involved in your
       claim. You may check only one box per count. If you check the box marked “Other,”
       you must identify the specific issue involved.

       3. Supporting Facts. After you have identified which civil right was violated, you must
       state the supporting facts. Be as specific as possible. You must state what each
       individual defendant did to violate your rights. If there is more than one defendant, you
       must identify which defendant did what act. You also should state the date(s) on which
       the act(s) occurred, if possible.

       4. Injury. State precisely how you were injured by the alleged violation of your rights.

       5. Administrative Remedies. You must exhaust any available administrative remedies
       before you file a civil rights complaint. See 42 U.S.C. § 1997e. Consequently, you
       should disclose whether you have exhausted the inmate grievance procedures or
       administrative appeals for each count in your complaint. If the grievance procedures were
       not available for any of your counts, fully explain why on the lines provided.

Part D. REQUEST FOR RELIEF:
       Print the relief you are seeking in the space provided.

SIGNATURE:
        You must sign your name and print the date you signed the complaint. Failure to sign the
complaint will delay the processing of your action. Unless you are an attorney, you may not bring
an action on behalf of anyone but yourself.


                                         FINAL NOTE

        You should follow these instructions carefully. Failure to do so may result in your
complaint being stricken or dismissed. All questions must be answered concisely in the proper
space on the form. If you need more space, you may attach no more than fifteen additional pages.
But the form must be completely filled in to the extent applicable. If you attach additional pages,
be sure to identify which section of the complaint is being continued and number the pages.




                                                 4
___________________________________________
Name and Prisoner/Booking Number

___________________________________________
Place of Confinement

___________________________________________
Mailing Address

___________________________________________
City, State, Zip Code

(Failure to notify the Court of your change of address may result in dismissal of this action.)




                                      IN THE UNITED STATES DISTRICT COURT
                                                    FOR THE DISTRICT OF ARIZONA

_________________________________________ ,
(Full Name of Plaintiff)
                                                                               )
                                Plaintiff,
v.                                                                                 CASE NO. __________________________________
                                                                                               (To be supplied by the Clerk)
(1) _______________________________________ ,
(Full Name of Defendant)
                                                                                        CIVIL RIGHTS COMPLAINT
(2) _______________________________________ ,                                                BY A PRISONER

(3) _______________________________________ ,
                                                                                    G Original Complaint
(4) _______________________________________ ,                                       G First Amended Complaint
                                                                                    G Second Amended Complaint
                                Defendant(s).
G Check if there are additional Defendants and attach page 1-A listing them.


                                                                 A. JURISDICTION

1.     This Court has jurisdiction over this action pursuant to:
            G 28 U.S.C. § 1343(a); 42 U.S.C. § 1983
            G 28 U.S.C. § 1331; Bivens v. Six Unknown Federal Narcotics Agents, 403 U.S. 388 (1971).
            G Other:                                                                                                        .

2.     Institution/city where violation occurred:                                                                           .



Revised 3/11/16                                                                1                                 550/555
                                                        B. DEFENDANTS

1. Name of first Defendant:                                    . The first Defendant is employed
as: ______________________________________________ at_______________________________________.
                              (Position and Title)                                                     (Institution)


2. Name of second Defendant:                             . The second Defendant is employed as:
as: ______________________________________________ at_______________________________________.
                              (Position and Title)                                                     (Institution)


3. Name of third Defendant:                                   . The third Defendant is employed
as: ______________________________________________ at_______________________________________.
                              (Position and Title)                                                     (Institution)


4. Name of fourth Defendant:                                  . The fourth Defendant is employed
as: ______________________________________________ at_______________________________________.
                              (Position and Title)                                                     (Institution)


If you name more than four Defendants, answer the questions listed above for each additional Defendant on a separate page.

                                                     C. PREVIOUS LAWSUITS

1.    Have you filed any other lawsuits while you were a prisoner?                         G Yes               G No
2.    If yes, how many lawsuits have you filed?                        . Describe the previous lawsuits:

      a. First prior lawsuit:
          1. Parties:                                  v.
          2. Court and case number:                                                                                          .
          3. Result: (Was the case dismissed? Was it appealed? Is it still pending?)
                                                                                                                             .

      b. Second prior lawsuit:
          1. Parties:                                  v.
          2. Court and case number:                                                                                          .
          3. Result: (Was the case dismissed? Was it appealed? Is it still pending?)
                                                                                                                             .

      c. Third prior lawsuit:
          1. Parties:                                  v.
          2. Court and case number:                                                                                          .
          3. Result: (Was the case dismissed? Was it appealed? Is it still pending?)
                                                                                                                             .

If you filed more than three lawsuits, answer the questions listed above for each additional lawsuit on a separate page.


                                                                   2
                                            D. CAUSE OF ACTION

                                                       COUNT I
1.   State the constitutional or other federal civil right that was violated:
                                                                                                                 .

2.   Count I. Identify the issue involved. Check only one. State additional issues in separate counts.
     G Basic necessities               G Mail            G Access to the court          G Medical care
     G Disciplinary proceedings        G Property        G Exercise of religion         G Retaliation
     G Excessive force by an officer G Threat to safety G Other:                                                 .

3. Supporting Facts. State as briefly as possible the FACTS supporting Count I. Describe exactly what
each Defendant did or did not do that violated your rights. State the facts clearly in your own words without
citing legal authority or arguments.




                                                                                                                 .

4.   Injury. State how you were injured by the actions or inactions of the Defendant(s).


                                                                                                                 .

5.   Administrative Remedies:
     a. Are there any administrative remedies (grievance procedures or administrative appeals) available at
        your institution?                                                                        G Yes      G No
     b. Did you submit a request for administrative relief on Count I?                           G Yes      G No
     c. Did you appeal your request for relief on Count I to the highest level?                  G Yes      G No
     d. If you did not submit or appeal a request for administrative relief at any level, briefly explain why you
        did not.
                                                                                                                 .



                                                          3
                                                      COUNT II
1.   State the constitutional or other federal civil right that was violated:
                                                                                                                 .

2.   Count II. Identify the issue involved. Check only one. State additional issues in separate counts.
     G Basic necessities               G Mail            G Access to the court          G Medical care
     G Disciplinary proceedings        G Property        G Exercise of religion         G Retaliation
     G Excessive force by an officer G Threat to safety G Other:                                                 .

3. Supporting Facts. State as briefly as possible the FACTS supporting Count II. Describe exactly what
each Defendant did or did not do that violated your rights. State the facts clearly in your own words without
citing legal authority or arguments.




                                                                                                                 .

4.   Injury. State how you were injured by the actions or inactions of the Defendant(s).


                                                                                                                 .

5.   Administrative Remedies.
     a. Are there any administrative remedies (grievance procedures or administrative appeals) available at
        your institution?                                                                        G Yes      G No
     b. Did you submit a request for administrative relief on Count II?                          G Yes      G No
     c. Did you appeal your request for relief on Count II to the highest level?                 G Yes      G No
     d. If you did not submit or appeal a request for administrative relief at any level, briefly explain why you
        did not.
                                                                                                                 .



                                                          4
                                                     COUNT III
1.   State the constitutional or other federal civil right that was violated:
                                                                                                                        .

2.   Count III. Identify the issue involved. Check only one. State additional issues in separate counts.
     G Basic necessities               G Mail            G Access to the court          G Medical care
     G Disciplinary proceedings        G Property        G Exercise of religion         G Retaliation
     G Excessive force by an officer G Threat to safety G Other:                                                        .

3. Supporting Facts. State as briefly as possible the FACTS supporting Count III. Describe exactly what
each Defendant did or did not do that violated your rights. State the facts clearly in your own words without
citing legal authority or arguments.




                                                                                                                        .

4.   Injury. State how you were injured by the actions or inactions of the Defendant(s).


                                                                                                                        .

5.   Administrative Remedies.
     a. Are there any administrative remedies (grievance procedures or administrative appeals) available at
        your institution?                                                                        G Yes      G No
     b. Did you submit a request for administrative relief on Count III?                         G Yes      G No
     c. Did you appeal your request for relief on Count III to the highest level?                G Yes      G No
     d. If you did not submit or appeal a request for administrative relief at any level, briefly explain why you
        did not.
                                                                                                                .

If you assert more than three Counts, answer the questions listed above for each additional Count on a separate page.




                                                                 5
                                         E. REQUEST FOR RELIEF

State the relief you are seeking:




                                                                                                                .


I declare under penalty of perjury that the foregoing is true and correct.

Executed on
                          DATE                                               SIGNATURE OF PLAINTIFF



___________________________________________
(Name and title of paralegal, legal assistant, or
other person who helped prepare this complaint)


___________________________________________
(Signature of attorney, if any)



___________________________________________
(Attorney=s address & telephone number)


                                             ADDITIONAL PAGES

All questions must be answered concisely in the proper space on the form. If you need more space, you may
attach no more than fifteen additional pages. But the form must be completely filled in to the extent applicable.
If you attach additional pages, be sure to identify which section of the complaint is being continued and number
all pages.




                                                         6
